The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-25 have been examined.Claims 1-25 have been rejected.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 5, 6, 11, 12, 18, 19, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 lines 3-6 recite "conduct an integrity verification before the second copy, wherein the second copy is conducted if the integrity verification does not detect an error in a first address range containing the firmware data in the first partition or a second address range containing the firmware data in the second partition".    Since the integrity verification is done before the second copy operation, the second address range should not be described as "a second address range containing the firmware data in the second partition".

Claims 6, 12, 19 and 25 depend on indefinite claims and do not remedy the deficiency of the parent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  These claims are directed to a computer readable storage medium comprising instructions.  The specification provides some example mediums (paragraph 22) but uses non-limiting "such as" language that does not limit the interpretation of the term in the claim.  These claims appear to be directed to transmission media, which is considered non-statutory subject matter.  To be considered statutory, the examiner recommends describing the claimed medium as "non-transitory" or else describing the medium as one of the example memories that is more concretely hardware or including a processor or another hardware element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayana (US Patent Application Publication 2021/0240488) in view of Oncale (US Patent Application Publication 2021/0240831).

As per claim 1, Suryanarayana ('488) discloses a computing system comprising:
	a non-volatile storage device including a first partition and a second partition (Figure 3 and paragraph 22, an NVMe SSD and a flash memory portions are included in the system);
	a processor (Figure 3); and
	a memory including a set of executable program instructions, which when executed by the processor, cause the processor to:
		conduct a first copy of firmware data from the first partition to the second partition (paragraph 7, after successfully booting, the BIOS are copied from flash memory to NVMe),
		detect a recovery condition with respect to the firmware data in the first partition (paragraph 5, a key combination or motherboard jumper condition is detected).


	automatically conduct a second copy of the firmware data from the second partition to the first partition in response to the recovery condition.

Oncale ('831) teaches a firmware recovery system in which a primary firmware image is recovered by overwriting it from a secondary firmware image (paragraph 39).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the BIOS booting system disclosed by Suryanarayana ('488) such that the primary copy of BIOS stored in flash is repaired by copying the BIOS data from the secondary copy, as taught by Oncale ('831).  This modification would have been obvious because, as would be clear to one of ordinary skill in the art, recovering the primary copy of BIOS in flash restores the redundancy of the system and makes it resilient to any later failure or data corruption in a copy.

As per claim 2, Suryanarayana ('488) in view of Oncale ('831) discloses the computing system of claim 1, wherein the firmware data is to define one or more settings for firmware code (Suryanarayana ('488) paragraphs 3 and 4, the BIOS include a boot block and UEFI variables) and 
	wherein the first copy is conducted in response to a write of the firmware data to the first partition (Suryanarayana ('488) paragraph 7, the failover is performed after a 

As per claim 3, Suryanarayana ('488) in view of Oncale ('831) discloses the computing system of claim 1, wherein the instructions, when executed, further cause the processor to determine an address range for the firmware data in the second partition based on a range descriptor (Suryanarayana ('488) paragraph 25, a device path includes the address within the BIOS namespace on NVMe SSD), and wherein the firmware data is copied to the address range in the second partition during the first copy (Suryanarayana ('488) paragraph 7, after successfully booting, the BIOS are copied from flash memory to NVMe).

As per claim 4, Suryanarayana ('488) in view of Oncale ('831) discloses the computing system of claim 1, wherein the recovery condition is detected via one or more of a user interface pin or a status register (Suryanarayana ('488) paragraph 5, a key combination or motherboard jumper condition is detected).

As per claim 7, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.  Additional limitations of use of logic coupled to a substrate is disclosed by Oncale ('831) (paragraph 23, the system may utilize an ASIC) and the examiner takes official notice that use of a logic device for updating and recovering firmware is well known in the art (see, for example, other cited references in the attached PTO-892).

As per claims 8-10, these claims recite limitations found in claims 2-4, respectively, and are respectively rejected on the same grounds as claims 2-4.

As per claim 13, Suryanarayana ('488) in view of Oncale ('831) discloses the semiconductor apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Suryanarayana ('488) teaches use of a CPU, Oncale ('831) teaches use of an ASIC; an obvious implementation of a CPU or ASIC utilizes CMOS transistors with transistor channel regions in a substrate; see for example, attached reference Wikipedia's CMOS).

As per claims 14-17, these claims recite limitations found in claims 1-4, respectively, and are respectively rejected on the same grounds as claims 1-4.

As per claims 20-23, these claims recite limitations found in claims 1-4, respectively, and are respectively rejected on the same grounds as claims 1-4.

Claims 5-6, 11-12, 18-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayana ('488) in view of Oncale ('831) and Tanaka (US Patent 6,185,134).


Suryanarayana ('488) in view of Oncale ('831) does not expressly disclose the system wherein the instructions, when executed, further cause the processor to:
	conduct an integrity verification before the second copy, 
	wherein the second copy is conducted if the integrity verification does not detect an error in a first address range containing the firmware data in the first partition or a second address range containing the firmware data in the second partition, and 
	bypass the second copy if the integrity verification detects an error in one or more of the first address range or the second address range.

Tanaka ('134) teaches a flash memory system in which a flash memory is checked for proper erasing before it is written (column 1 line 63 through column 2 line 2).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the firmware mirroring system disclosed by Suryanarayana ('488) in view of Oncale ('831) such that the flash memory is erase verified, as taught by Tanaka ('143), before data is copied to it from the second copy (as in Oncale ('831) paragraph 39) and a determined faulty range of flash memory is disabled if an uncorrectable error is found, as taught by Tanaka ('143).  This modification would have been obvious because, as would be clear to one of ordinary 

As per claim 6, Suryanarayana ('488) in view of Oncale ('831) and Tanaka ('134) discloses the computing system of claim 5, wherein the instructions, when executed, further cause the processor to:
	map the first address range to the second address range if the integrity verification detects an error in the first address range (see abstract of Suryanarayana ('488) a stored device path is used to locate and load the BIOS from the NVMe after a failure; and Suryanarayana ('488) paragraph 25, a device path includes the address within the BIOS namespace on NVMe SSD); and
	generate a warning notification if the integrity verification detects an error in the first address range (Tanaka ('134) column 1 line 63 through column 2 line 8, the detected errors result in disabled clusters that are replaced; this is clearly a notification of the error.  It could be characterized as a warning notification because a small number of failures may be initially correctable (Tanaka ('134) column 4 lines 46-49) before a larger number of accumulated failures requires the disabling of portions of memory (as in Tanaka ('134) column 6 lines 44-48).

As per claims 11-12, 18-19 and 24-25, these claim sets each recite limitations found in claims 5-6, respectively, and are respectively rejected on the same grounds as claims 5-6.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hung teaches using a CPLD to update or recover firmware.  Pearson teaches using a FPGA to handle secure firmware verification and mirroring.  Gonzalez teaches storing multiple copies of firmware in a flash memory.  Chaiken teaches using a backup copy of BIOS if primary is corrupted.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114